People v Williams (2022 NY Slip Op 06403)





People v Williams


2022 NY Slip Op 06403


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, NEMOYER, AND CURRAN, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (109/22) KA 18-01725.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vRANDY WILLIAMS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.